Citation Nr: 0814112	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 rating action that denied service 
connection for right shoulder, hip, knee, and ankle 
disabilities.

By decision of August 2002, the Board remanded this case to 
the RO for due process development.

In May 2003, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

Be decision of November 2003, the Board denied service 
connection for a right shoulder, hip, knee, and ankle 
disabilities.  The veteran appealed the denials to the U.S. 
Court of Appeals for Veterans Claims (Court).  By April 2005 
Order, the Court vacated the Board's November 2003 decision 
and remanded the matters to the Board for additional 
development and readjudication consistent therewith.

By decision of May 2006, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

The Board's decision on the issues of service connection for 
right hip, knee, and ankle disabilities is set forth below.  
The issue of service connection for a right shoulder 
disability is addressed in the REMAND section of this 
decision following the ORDER, and is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for right hip, 
knee, and ankle disabilities has, to the extent possible, 
been accomplished.

2.  A right hip disability was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between any such current disability and 
the veteran's military service or any incident thereof.
 
3.  A right knee disability was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between any such current disability and 
the veteran's military service or any incident thereof. 

4.  A right ankle disability was not shown present in 
service, and is not currently objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a right knee 
disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for a right ankle 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for right hip, knee, and ankle disabilities on 
appeal has, to the extent possible, been accomplished.

March 2001 pre-rating and August 2006 post-rating RO letters 
informed the veteran and his attorney of the VA's 
responsibilities to notify and assist him in his claims, and 
what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and the 2006 letter requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that those 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the November 2001 rating action on appeal.  
The Board thus finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after full notice was provided, as reflected in 
the October and December 2007 Supplemental Statements of the 
Case (SSOCs).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remands, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  
   
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in the August 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remands and Court Order, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claims, to include obtaining all available service and 
post-service VA and private medical records through 2007, and 
a copy of the July 1982 Social Security Administration 
decision awarding the veteran disability benefits, together 
with medical records underlying that determination.  In this 
regard, the Board notes that some service medical records 
appear to be unavailable, presumably having been destroyed in 
a fire years ago at the National Personnel Records Center 
(NPRC).  By letters of May 2002 and August 2006, the RO 
notified the veteran of alternate sources of records and 
forms of evidence to support his claims.  However, the RO's 
exhaustive attempts to search alternate and secondary 
military record sources were unsuccessful.  In October 2006, 
the NPRC stated that no Surgeon General's Office records were 
available for U.S. Marine Corps personnel.  The U.S. Marine 
Corps University Archive in December 2006, the National 
Archives and Records Administration (NARA) in April 2007, and 
the NARA Modern Military Records Branch in June 2007 all 
stated that they had no records pertaining to the veteran.

Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In May 2001, the veteran stated that he had no additional 
evidence to submit in connection with his claims.  In January 
2008, the veteran's attorney stated that she had no 
additional information submit.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.  At the May 2003 Board 
hearing, the veteran testified that he never had any physical 
examinations for employment.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and arthritis becomes manifest to a degree of 
10% within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The veteran contends that he injured his right hip, knee, and 
ankle in service and that his current disabilities are the 
result thereof.

The available service records are completely negative for 
findings of any right hip, knee, or ankle disability.  A 
review of the available service records discloses that the 
lower extremities were normal on January 1956 separation 
examination.

The first objective demonstration of a right knee disability 
was that for which the veteran underwent a lateral 
arthroscopy and arthrotomy at the Lutheran General Hospital 
in December 1977, over 21 years post service, at which time 
the veteran gave a history of at least 5 knee injuries during 
the past 3 to 20 years - all of which the Board notes would 
have been after separation from service in January 1956.  
However, there was no history relating the knee disability to 
military service or any incident thereof in the 1977 medical 
report or in numerous subsequent medical records through 
2001.  In July 1978 and on several occasions in 1979, R. M., 
M.D., treated the veteran for painful right knee arthritis.  
January 1979 examination by     R. F., Jr., M.D., showed 
degenerative joint disease of the right patellofemoral joint.  
The veteran complained of right knee pain on June 1979 
examination by W. A., M.D.  In October 1979, the veteran 
underwent a right knee patellectomy and quadriceps plasty at 
the Lutheran General Hospital.  On April 1981 examination,     
J. H., M.D., diagnosed absence of the right patella and 
chondromalacia and degenerative changes of the right distal 
femur.  On March 1983 examination, P. F., M.D., noted the 
veteran's history of right knee surgery and patellectomy in 
1977 and 1979, and the impressions included right leg 
weakness as a consequence of possible internal derangement 
with patellectomy.  In May 1984, Dr. P. F. noted the 
veteran's complaints including lower extremity pain, but 
examination was negative for findings or diagnoses of any 
lower extremity disability.  The June 2001 office notes of J. 
N., M.D., noted severe right knee degenerative arthritis.  In 
July 2001, the veteran underwent aright knee arthroplasty at 
the Elmhurst Memorial Hospital.             However, in no 
instance was there a history relating the right knee 
disability to military service or any incident thereof.

The veteran complained of right hip pain on April 1979 
examination by Dr. R. M., but pelvic X-rays revealed no 
marked pathology.  The veteran complained of lower extremity 
pain when seen by Dr. P. F. in May 1984., but examination was 
negative for any lower extremity disability.  The first 
objective demonstration of a right hip disability was the 
bursitis noted in Dr. J. N.'s office notes of June 2001, over 
45 years post service.  However, there was no history 
relating the hip disability to military service or any 
incident thereof in the 2001 medical report or in an April 
2002 VA X-ray report which revealed right hip degenerative 
changes.

No right ankle disability has been objectively demonstrated 
in the post-service years.  Although the veteran complained 
of right ankle pain when seen by Dr. R. M. in April 1979, 
examination showed no findings pertaining to the ankle.  The 
veteran's complaints included lower extremity pain when seen 
by Dr. P. F. in May 1984, but examination was negative for 
any lower extremity disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence consisting of the service and post-service medical 
records does not show the existence of a chronic right ankle 
disability for which service connection is sought (and hence, 
no evidence of a nexus between any such disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence of record does not show the current 
existence of a chronic right ankle disability, the Board 
finds that service connection is not warranted. 

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current right hip or knee 
disability first manifested many years post service and the 
veteran's military service or any incident thereof, the Board 
finds no basis upon which to grant service connection 
therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such does 
not provide any basis for allowance of the claims.  While the 
veteran may believe that he currently has right hip, knee, 
and ankle disabilities that are related to his military 
service, there is no medical support for such contention.  
The Board emphasizes that the appellant is competent to offer 
evidence as to facts within his personal knowledge, such as 
his own symptoms.  However, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for right hip, knee, and ankle disabilities must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

  


ORDER

Service connection for a right hip disability is denied

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's April 
2005 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim for service 
connection for a right shoulder disability remaining on 
appeal has not been accomplished.

The service medical records show that the veteran was seen 
for shoulder trouble in October 1953, and right clavicle X-
rays revealed no abnormality.  The upper extremities were 
normal on January 1956 separation examination.

Post service, magnetic resonance imaging (MRI) at the 
Parkside Magnetic Resonance Center in December 1997 and 
December 1998 revealed right shoulder degenerative/arthritic 
changes with a rotator cuff tear, and the veteran underwent 
repairs of right shoulder rotator cuff tears at the Lutheran 
General Hospital in February and December 1998.  January 2000 
MRI at the Elmhurst Memorial Hospital revealed a complete 
tear of the posterior right shoulder distal supraspinatus 
tendon.  In May 2000, the veteran underwent a right shoulder 
acromioplasty and rotator cuff repair at Elmhurst.  In August 
2002, the veteran underwent repair of the long head of the 
right biceps tendon at Elmhurst.  October 2003 right shoulder 
MRI at Elmhurst revealed multiple tears with retraction of 
the rotator cuff tendon and displacement of the bicipital 
tendon out of the groove.  In November 2003, the veteran 
underwent right shoulder rotator cuff repair at the Hinsdale 
Surgical Center.  In April 2004, the veteran underwent a 
right shoulder hemiarthroplasty at the AHS Midwest Region 
Hinsdale Hospital.   

In September 2007, the veteran's right shoulder was examined 
by a physician's assistant (P.A.) at a VA medical facility, 
but appellate review of the examination report indicates that 
the P. A. was unable to furnish an adequate medical opinion 
as to the relationship, if any, between the veteran's 
inservice right shoulder problem and his post-service right 
shoulder disability.  The Board thus finds that the RO should 
arrange for the veteran to undergo another VA orthopedic 
examination by a physician to obtain information needed to 
equitably adjudicate the claim on appeal.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the veteran at 
his address of record and arrange for him 
to undergo a VA orthopedic examination of 
his right shoulder by a physician.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests, including X-rays, should be 
accomplished, and all clinical findings 
pertaining to the right shoulder should 
be reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
right shoulder disability had its onset 
in service.  In arriving at this opinion, 
the examiner should review and address 
the 1953 and 1956 service medical 
records, and post-service medical records 
from 1997 to 2007.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


